UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 15-2055


PAMELA MELVIN,

                 Plaintiff - Appellant,

          v.

USA TODAY; THE WASHINGTON POST; THE BOSTON GLOBE; CHICAGO
SUN-TIMES; DETROIT FREE PRESS; LOS ANGELES TIMES; THE
PHILADELPHIA INQUIRER; TAMPA BAY TIMES; THE DALLAS MORNING
NEWS; THE ATLANTA JOURNAL-CONSTITUTION; THE STAR-LEDGER,

                 Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   James R. Spencer, Senior
District Judge. (3:14-cv-00439-JRS)


Submitted:   January 14, 2016                Decided:    January 19, 2016


Before AGEE, WYNN, and FLOYD, Circuit Judges.


Dismissed in part,     and   affirmed   in   part   by   unpublished   per
curiam opinion.


Pamela Melvin, Appellant Pro Se.    Stephen M. Faraci, Sr.,
LECLAIR RYAN, PC, Richmond, Virginia; Leslie Paul Machado,
Laurin Howard Mills, LECLAIR RYAN, PC, Alexandria, Virginia;
Bradfute W. Davenport, Jr., TROUTMAN SANDERS, LLP, Richmond,
Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Pamela Melvin appeals the district court’s order of January

20,    2015,     dismissing    her     complaint      and    a    subsequent    order

denying her motions to clarify the court’s previous order and

for relief from judgment.              We dismiss in part and affirm in

part.

       Melvin’s appeal of the district court’s January 20 order is

untimely.        Parties are accorded thirty days after the entry of

the district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                         “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”       Bowles v. Russell, 551 U.S. 205, 214 (2007).                  The

district court’s order dismissing Melvin’s complaint was entered

on the docket on January 20, 2015.                  The notice of appeal was

filed on September 8, 2015.              Because Melvin failed to file a

timely notice of appeal from the January 20, 2015 order, we do

not have jurisdiction to review that order.                        Accordingly, we

dismiss this portion of the appeal.

       As   to    Melvin’s    appeal    of    the   court’s       subsequent    order

denying her motions to clarify and for relief from judgment, we

have    reviewed      the     record    and    find     no       reversible    error.

Accordingly, we affirm for the reasons stated by the district

                                          2
court.      Melvin v. USA Today, No. 3:14-cv-00439-JRS (E.D. Va.

July 28, 2015).          We dispense with oral argument because the

facts    and   legal    contentions    are    adequately   presented    in   the

materials      before   this   court    and   argument   would   not   aid   the

decisional process.



                                       DISMISSED IN PART; AFFIRMED IN PART




                                        3